                                            THE CITY OF NEW YORK
GEORGIA M. PESTANA                         LAW DEPARTMENT                                                       Hope Y. Lu
Corporation Counsel                               100 CHURCH STREET                           Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                  Phone: (212) 356-2294
                                                                                                        Fax: (212) 356-2038
                                                                                                           hlu@law.nyc.gov


                                                                            September 16, 2021



       By ECF

       United States Magistrate Judge Vera M. Scanlon
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East, 1214 South
       Brooklyn, New York 11021


                      Re:     The City of New York, the State of California, et al. v. United States
                              Postal Service and Louis DeJoy, in his official capacity as Postmaster
                              General, Case No. 1:19-cv-5934


       Dear Judge Scanlon:

               We write on behalf of the parties, Plaintiffs the City of New York, the State of California,
       the State of Connecticut, the State of Illinois, and the Commonwealth of Pennsylvania, and
       Defendants United States Postal Service and Postmaster General Louis DeJoy, to inform the
       Court that the parties are available during the afternoon on September 30, 2021, for a settlement
       conference in the above-captioned action.

               Thank you for Your Honor’s attention to this matter.

                                                             Respectfully submitted,

                                                      By:           /s/
                                                             Eric Proshansky
                                                             Hope Lu
                                                             Assistant Corporation Counsels


       cc:     Counsel to All Parties (via ECF)
